— In a wrongful death action, plaintiff appeals from an order of the Supreme Court, Westchester County (Leggett, J.), dated December 14, 1982, which granted defendants’ motion to change venue from Bronx County to Westchester County. Order affirmed, without costs or disbursements. The cause of action arose in Westchester County and, absent cogent reasons to direct otherwise, the venue of a transitory action should be the county where the cause of action arose (Chung v Kivell, 57 AD2d 790). Notwithstanding the technical defects in defendants’ moving papers, it is sufficiently shown that the convenience of the witnesses will be promoted by changing the place of trial to Westchester County, where the plaintiff resides, the defendant who owns the motor vehicle in question has-its principal place of business, the investigating police officers are employed *896and the hospital where plaintiff’s decedent was treated is located (see Wilson v Orser, 243 App Div 855). Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.